Citation Nr: 0942856	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease/coronary artery disease (CAD) with coronary artery 
bypass graft surgery (CABG), claimed as secondary to service-
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1941 to 
October 1961. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which in pertinent part denied entitlement 
to atherosclerotic heart disease/CAD with CABG surgery.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the Board's offices in Washington, 
D.C. in September 2009.  A transcript of that testimony is of 
record.
 
It does not appear that the Veteran has timely submitted a 
substantive appeal after the RO issued its August 2008 
statement of the case.  However, the United States Court of 
Appeals for Veterans Claims (Court) has essentially held the 
Board must accept appeals even if the substantive appeal is 
untimely, when there is no evidence that the RO closed the 
appeal and it treated the appeal as timely.  Gonzalez-Morales 
v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, 
there is no evidence that the RO closed the appeal and the RO 
certified the appeal to the Board.  The Board accordingly 
waives the filing of a timely substantive appeal in this 
case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
further action is required on his part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The Board notes service connection for atherosclerotic heart 
disease with coronary artery bypass surgery (CABG) was denied 
by an unappealed RO rating decision in April 2005.  
Ordinarily, a final RO rating decision may not be 
reconsidered on the merits unless it is shown that the 
previous rating decision had clear and unmistakable error 
(CUE) or unless new and material evidence was received to 
reopen the claim.  However, the Veteran's claim for secondary 
service connection based on service-connected PTSD represents 
a new theory of entitlement that was not previously 
considered by the RO in the last final denial of the claim.  
Accordingly, that claim must be adjudicated on a de novo 
basis by VA and may not be denied as a "new and material 
evidence" issue.  See Spencer v. Brown, 4 Vet. App. 283 
(1993).  

The Board further notes at this point that service connection 
may be granted for a disability that is proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In that decision, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2008).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

During the August 2009 hearing the Veteran asserted that his 
PTSD symptoms and medication have resulted in anxiety, 
stress, lack of sleep, elevated blood pressure readings, and 
has caused him to eat and drink to excess.  The Veteran 
contends his cardiac condition is secondary to his service-
connected PTSD symptoms and medication.  Further, the Veteran 
submitted an article at the August 2009 hearing that 
describes a study that documents a link between PTSD symptoms 
and future heart disease.  

The file contains a February 2005 VA medical examination and 
opinion stating the Veteran's coronary artery disease (CAD) 
was due to nonservice-connected hypertension, not to service 
connected varicose veins as claimed by the Veteran at that 
time.  However, there is no competent medical opinion 
regarding whether the Veteran's claimed cardiac disorder is 
due to or aggravated by his service-connected PTSD.  Because 
the Veteran has submitted a prima facie case for secondary 
service connection (evidence of a cardiac disease and 
service-connected PTSD) the Board finds that remand is 
necessary at this time for appropriate VA examination on that 
issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
examination by a VA examiner with 
sufficient expertise to determine the 
etiology of the claimed cardiac disorder, 
diagnosed as atherosclerotic heart 
disease and CAD.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present cardiac 
disorder as to whether there is a 50 
percent or better probability that such 
disorder was caused or permanently 
worsened by the Veteran's service-
connected PTSD.

If the examiner determines the cardiac 
disorder is aggravated, although not 
caused, by the PTSD the examiner should 
indicate the degree of such additional 
impairment caused by the PTSD beyond the 
natural progress of the disease prior to 
the impairment, in terms conforming to 
the rating schedule.

The rationale for each opinion expressed 
should also be provided. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate on a de novo basis the issue 
of entitlement to service connection for 
atherosclerotic heart disease/CAD on a 
secondary basis.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



